Hamer, J.,
dissenting.
While I join in Judge Dean’s dissent, additional thoughts are suggested by the record. There appears to have been an arrangement between the parties for a compromise. This arrangement was never carried out. The deed was never signed by all the parties. Anticipating that it would be signed, the plaintiff appears to have filed a petition for a partition. As the arrangement for a compromise was never carried out, this incident should not be considered on the merits of the case. The majority opinion appears to make much of certain things done or attempted to be done by the plaintiff under the proposed compromise. I submit that these things ought not to be used against the plaintiff, as he is in no sense bound by a compromise contemplated but never carried out. The petition filed in the district court for Douglas county July 19, 1913, was brought by John L. Clark as guardian and next friend of Mary V. Clark, a minor, v. Peter Ware, Anna Ware, his wife, Katherine Miller and John Miller, her husband, William B. Colliter, Lena C. Pella, John Pella, her husband, James Broyles and Hattie Broyles, his wife. It would extend this opinion to an unwarrantable length to recite the contents of the foregoing paper, and also other papers that were filed in contemplation of the compromise having been made. There appears also to have been a petition filed in the district court for Douglas county in which John L. Clark and Ploy E. Clark, his wife, were plaintiffs against Minerva Overlander, Rufus B. Overlander, her husband, Martha Porsee and John B. Porsee, her husband, and others. The object of the above petition appears to have been to confirm the shares of the parties mentioned therein *231and for a partition of the realty described according to the respective rights of the parties, or that the realty be sold and the proceeds divided. I quote from the majority opinion: “It is the testimony of the relatives * * * that they never heard of the contract until this suit was commenced.” This particular suit was commenced on July 23, 1914. There must be some mistake about this, because the cross-appellants filed an answer in the district court for Douglas county October 17, 1913, in a proceeding between the same parties and concerning the same property involved in this suit. It was verified by the present attorney for' the cross-appellants, as I understand it. In that answer, which is in evidence in this case, it is pleaded “that said John Clark falsely and fraudulently represented that he, the said Clark, was entitled to all the real estate left by said James B. Kelly, which was 200 acres.” Of course the attorney may have conferred with his clients before verifying the pleading. While they did not verify this answer, counsel for them did verify it. He probably did not know except by communicating with them.
In Shuman v. Willets, 17 Neb. 478, this court held: “Where a contract in relation to real estate has been deliberately entered into by competent parties, and is not open to objection of fraud, undue means, etc., in obtaining it, a court of equity will carry out the intention of the parties by specifically enforcing its obligations.” In that case this court cited Gartrell v. Stafford, 12 Neb. 545; Vindquest v. Perky, 16 Neb. 284; Greenaway v. Adams, 12 Ves. Jr. (Eng.) 395; King v. Hamilton, 4 Pet. (U. S.) *311. It also cited Hall v. Warren, 9 Ves. Jr. (Eng.) 608, quoting what Sir William Grant said, that “supposing the contract to have been entered into by a competent party, and to be in the nature and' circumstances of it unobjectionable, it is as much of course in this court to decree a specific performance, as it is to give damages at law.” *232An examination of the decisions seems to sustain the contention made.
In Hartman v. Streite, 17 Neb. 557, there was no contract in writing. So, also, in Stevens v. Cooper, 2 Neb. 373, and Hughes v. Reese; 22 Neb. 78. In Palmer v. Palmer, 114 Mich. 509, a farmer gave his son a bond for a deed of one-half of his 80-acre farm, conditioned upon the son living at home and working the farm, ánd the payment of a certain sum. Along the same line are Hanlon v. Wilson, 10 Neb. 138; Ford v. Steele, 31 Neb. 521; Dawson v. McFaddin, 22 Neb. 131 Neale v. Neales, 9 Wall. (U. S.) 1; Guynn v. McCauley, 32 Ark. 97; Willard v. Tayloe, 8 Wall. (U. S.) 557; Young v. Young, 51 N. J. Eq. 491.
In Lacey v. Zeigler, 98 Neb. 380, the action was for specific performance, and there was a deeree which awarded the plaintiff specific performance of an alleged parol agreement by which Charles W. Zeigler agreed that he would at his death give to the plaintiff $5,000 in money, and the home place in the city of Columbus, and certain household furniture, in consideration that the plaintiff would devote her time and attention to caring for and nursing said Zeigler and keeping house for him as long as he should live. It was admitted that the plaintiff was in possession of the home place, but it was claimed that her possession was acquired after the death .of Zeigler and by fraud, and that it was maintained by force, also that the contract was not in writing, and that the estate was solvent. The court found for the plaintiff and quieted and confirmed her title, and’ in addition directed that the administrator pay to the plaintiff from the assets of the estate $5,390, with interest.
In Anderson v. Estate of Akins, 99 Neb. 630, it was alleged that “services were rendered by plaintiff at the request of the deceased, ‘who promised and agreed to pay plaintiff for the same,’ ” and it was held that such allegation was “supported by proof that the *233deceased promised to convey or devise certain property in payment for services rendered, "but refused or neglected to perform such agreement.” In the. body of the opinion it is said: “The objection that it was necessary under this allegation to prove an express contract fixing the price to be paid is without merit.” The facts were that the plaintiff with his mother resided with the deceased from the infancy of the plaintiff, and both were supported as members of the family. When the plaintiff became of age he was about to seek employment for himself, but at the request of the deceased he remained and continued with the deceased for about 15 years, working on the farm and assisting in the accumulation of the property which was held by the deceased at the time of his death. The action was a law action, and the plaintiff recovered. It is similar to the case at bar in the fact that the deceased neglected to convey or devise the property 'to the plaintiff. The case supports the claim of the plaintiff, because it is held that the plaintiff was entitled to recover for the services performed. It. is perhaps immaterial, so far as the principle is concerned, whether a law action was brought or an action for specific performance, as in the instant case.